DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s submission filed December 23, 2021.  Claims 1-20 are pending.  Claims 1, 8 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 9-10 and 12-13, filed December 23, 2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 1-20 have been withdrawn. 







ALLOWANCE
	The following is a notice of allowance.  Claims 1-20 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a A system and method comprising:  a database storing a history of a variability of a demand for one or more products at a store; a central processing unit programmed to: receive data associated with a historical distribution of a variability of a demand for one or more products at a store; and submit the data associated with the historical distribution of the variability of the demand to a graphics processing unit; the graphics processing unit being programmed to: generate a sample path for the demand of the one or more products at the store based at least in part on the data associated with the historical distribution of the variability of the demand of the one or more products, wherein the sample path comprises a plurality of scenarios based on a negative binomial distribution associated with the data; generate a thread corresponding to each of the scenarios; execute each thread in parallel to determine one or more parameters for each of the plurality of scenarios for the one or more products; select the one or more parameters generated from the execution of one of the sample paths to minimize the cost; and adjust an inventory management system to set an inventory management setting based at least in part on the selection of the one or more parameters as recited in independent Claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623